Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 3/24/2022.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 16 and 19 are independent claims. 




Applicant’s Response
4.	In Applicant’s response dated 3/24/2022, applicant has amended the following:
a) Claims 1, 16 and 19
b) Specification
Based on Applicant’s amendments and remarks, the following objections previously set forth in Office Action dated 12/29/2021 are withdrawn:
a) Objection to Specification 

	 




	
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1 should be amended to
“

wherein the UI mapper, while in the live mode, prevents operation of the application, and wherein the UI mapper, while in the offline mode, sends interactions to the application and prevents new UI elements from being added when indicating the new UI elements in the application.” to read more clearly.

Dependent claims 2-15 are object to for failing to resolve the deficiencies of base claim 1. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beckett et al. (hereinafter “Beckett”), U.S. Published Application No. 20210073095 A1.
Claim 19:
Beckett teaches A computer program for providing a user interface (UI) mapper configured to map UI elements embodied on a non-transitory computer-readable medium, the computer program configured to cause at least one processor to:  (e.g., program for providing a UI mapper embodied on a non transitory computer readable medium abstract; The controls are identified by determining a hierarchy of parent controls and children controls. A directed graph may be generated, based on the monitored control attributes, and used to identify the controls.  par. 77; Furthermore, the technology can take the form of a computer program object accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system. For the purposes of this description, a computer-usable or computer readable medium can be any non-transitory storage apparatus that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device.)

provide an interface facilitating indication of UI elements in a screen of an application; (e.g., provide a studio interface facilitating indications such as interactions or selections of UI controls (e.g., labels, text fields, buttons) in a screen of a desktop application par. 27;  The automation design studio 110 may, for example, automate a sequence of user interface screen interactions of one or more applications 105 by capturing user interface interactions, such as keyboard and mouse interactions. Par. 29; The software applications 105 may include a variety of different types of software applications. The software applications 105 may, for example, be desktop applications having a user interface that includes, for example, labels, input text fields, buttons, or other user interface features for a user to interact with an application. Par. 30; An individual software application 105 has a set of controls with associated attributes. As a non-limiting example, an individual application may have a variety of user interface control types, such as buttons, check boxes, combo boxes, labels, list boxes, list views, radio buttons, text boxes, tool boxes, and Windows® forms.)
receive one or more indications of the UI elements in the screen; (e.g., receiving one or more selections or interactions with the UI controls in the screen that includes the application par. 27;  The automation design studio 110 may, for example, automate a sequence of user interface screen interactions of one or more applications 105 by capturing user interface interactions, such as keyboard and mouse interactions. Par. 29; The software applications 105 may include a variety of different types of software applications. The software applications 105 may, for example, be desktop applications having a user interface that includes, for example, labels, input text fields, buttons, or other user interface features for a user to interact with an application.)
include the one or more indicated UI elements in a UI tree of the application; (e.g., include the UI controls in a directed graph tree of the application par. 12; In some implementations, a representation of parent controls and children controls is generated based on the monitored control attributes. Controls of the software application are automatically identified from the representation. In one implementation, the representation comprises a directed graph of parent controls and children controls.)
and display a properties pane comprising properties of a selected application, screen, or UI element, (e.g., window pane displaying properties of a selected control par. 68; FIG. 12C illustrates how the controls are differentiated, first by type and then by other attributes when multiples of the same type exist.  Par. 69; Since in this example it was been selected in the graph, additional information is displayed in a popup for the control. For example, a popup may display attribute values used by the various techniques to solve for the control.)
wherein when a UI element is selected, the properties pane comprises properties of a target UI element and one or more UI descriptors for identifying the target UI element,  (e.g., window pane displaying attribute properties and name (i.e., UI descriptor) of a selected UI control (i.e., target UI element) par. 35; A framework may have within it some unique attribute that can serve as a unique ID for control. For example, .NET WinForms®, uses “Name” which can be used as a unique ID for control purposes. Par. 69; FIG. 12C illustrates how the controls are differentiated, first by type and then by other attributes when multiples of the same type exist.  Par. 69; Since in this example it was been selected in the graph, additional information is displayed in a popup for the control. For example, a popup may display attribute values used by the various techniques to solve for the control. Par. 71; FIG. 13 illustrates an example of a control type attribute dictionary. The control type attribute dictionary includes a set of control types, attribute names, and weights.)

and the UI mapper, via the properties pane, is configured to facilitate removing anchors. (e.g., removing attributes associated with deleted controls from window pane of Studio interface (i.e., UI mapper) par. 30; An individual software application 105 has a set of controls with associated attributes. Par. 35; A framework may have within it some unique attribute that can serve as a unique ID for control. Par. 39; The automatic control identification engine 130 may also eliminate attributes and re-solve when attributes are found to be dynamic. par. 45; Controls may be automatically identified in real time. In some implementations, a mode of operation is supported in which the automatic control identification engine 130 adapts when controls are added or deleted. In this mode of operation, when attributes change, even if unexpected, the automatic control identification engine 130 re-solves. par. 59; The automated control identification can handle the addition or removal of controls. Par. 60; In block 615, the control identification proceeds to attempt to identify a control based on its neighbors. In block 620, the process then uses attribute path to identify a control.)


Claim 20 depends on claim 19:
Beckett teaches wherein the UI mapper, via the properties pane, is configured to facilitate deleting the target UI element, editing the one or more UI descriptors, editing a name and description of the target UI element, or a combination thereof. (e.g., window that displays a selected UI control and deleting the selected UI control (i.e., facilitate deleting the target UI element) par. 45; Controls may be automatically identified in real time. In some implementations, a mode of operation is supported in which the automatic control identification engine 130 adapts when controls are added or deleted.

Allowable Subject Matter
Claims 1-15 are objected to but include allowable subject matter. 
Claims 16-18 are allowed.


Response to Arguments

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, in respect to claims 19 and 20, a new grounds of rejection is made in view of newly applied “Beckett” reference. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145